Filed 10/13/09 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2009 ND 178







State of North Dakota, 		Plaintiff and Appellee



v.



Antonio Phillip Stridiron, 		Defendant and Appellant







No. 20080286







State of North Dakota, 		Plaintiff and Appellee



v.



Bradley A. Davis, 		Defendant and Appellant







No. 20080331







Appeals from the District Court of Ward  County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Timothy C. Wilhelm, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee.



Robert Wade Martin, North Dakota Public Defenders’ Office, 11 1st Avenue SW, Minot, N.D. 58701, for defendant and appellant Antonio Phillip Stridiron.



Joshua Buchanan Rustad, North Dakota Public Defenders’ Office, 16 East Broadway, Williston, N.D. 58801, for defendant and appellant Bradley A. Davis.



State v. Stridiron

Nos. 20080286 & 20080331



Per Curiam.

[¶1]	Antonio Stridiron and Bradley Davis appealed from criminal judgments entered after a jury found them guilty of robbery.  On appeal, Stridiron and Davis argue there was insufficient evidence to support their convictions.  We affirm the criminal judgments under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring	

Daniel J. Crothers

Dale V. Sandstrom